—Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated March 23, 1990, which, after a hearing, found the petitioner guilty of various acts of misconduct and terminated his services as a tenured teacher.
Adjudged that the determination is confirmed, with costs, and the proceeding is dismissed on the merits.
Contrary to the petitioner’s contention, the determination under review was supported by substantial evidence (see, Matter of Stork Rest. v Boland, 282 NY 256, 273; see also, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; CPLR 7803 [4]). Moreover, we are satisfied that the child witnesses were properly sworn (see, Matter of Jerry v Board of Educ., 50 AD2d 149, 158; CPLR 2309).
The petitioner’s remaining contentions are without merit. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.